internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-121024-01 date date legend state year year a b dear this is in response to a request submitted by state for an extension of time under sec_301_9100-1 of the procedure and administrative regulations to file an amended form_8328 carryforward election of unused private_activity_bond volume_cap in order to make a carryforward election under sec_146 of the internal_revenue_code facts and representations you make the following factual representations on february of year state timely filed a form_8328 carryforward election of unused private_activity_bond volume_cap with respect to dollar_figurea of unused private_activity_bond volume_cap from the prior year in the form_8328 state specified that dollar_figureb of the dollar_figurea of unused volume_cap was to be used for qualified enterprise_zone_facility bonds in january of the following year year in connection with the preparation of the form_8328 for year state determined that the form_8328 it had previously filed in february of year should not have specified dollar_figureb of the dollar_figurea unused volume_cap for qualified enterprise_zone_facility bonds because state could not issue bonds for that purpose the error was made because the state official who prepared and filed the form_8328 on february of year was under the mistaken impression that certain state law provisions gave the state the authority to issue qualified enterprise_zone_facility bonds had state been aware that it was not eligible to issue qualified enterprise_zone_facility bonds it would have elected to have the entire dollar_figureb designated as a carryforward for a permitted carryforward_purpose on february of year state filed with the irs a proposed amended form plr-121024-01 by which it amended the form_8328 filed on february of year to redesignate dollar_figureb as a carryforward to finance solid_waste disposal facilities soon thereafter state filed a request for a private_letter_ruling with the irs before this letter_ruling request was filed the irs had not discovered the invalid carryforward designation contained in the original form_8328 law and analysis sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election the election must identify the purpose for which the carryforward is elected and specify the amount to be carried forward for that purpose sec_146 the election is irrevocable sec_146 when a taxpayer makes an election that it is not entitled to make the election is invalid and the taxpayer is treated as if it had not made the election see 346_f2d_1016 9th cir taxpayer who elected method of reporting that was not available to taxpayer was not bound by election 97_tc_632 taxpayer who elected improper method of carrying over net operating losses was treated as not having made election sec_301_9100-1 of the procedure and administrative regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requested relief under that section plr-121024-01 before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than if the election had been made timely taking into account the time_value_of_money in the instant case state elected to carryforward dollar_figureb of its unused volume_cap for qualified enterprise_zone_facility bonds this election was not available to state because state could not issue qualified enterprise_zone_facility bonds accordingly we conclude that the election was invalid and state should be treated as if it had not made an election for the dollar_figureb of volume_cap moreover we conclude that under the facts and circumstances of this case state acted reasonably and in good_faith and that granting an extension of time under sec_301_9100-1 to file an amended from will not prejudice the interest of the government conclusion based on the facts and representations submitted state is granted an extension of time to days after the date of this letter to file the amended form_8328 by which it amends the original form_8328 to redesignate the dollar_figureb as a carryforward for the purpose of issuing qualified exempt facility bonds to finance solid_waste disposal facilities the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to state government entities sincerely yours assistant chief_counsel exempt_organizations employment_tax by rebecca l harrigal chief tax exempt bond branch
